        Case 2:21-mj-00237-JHR Document 12 Filed 09/16/21 Page 1 of 1        PageID #: 41

                          UNITED STATES DISTRICT COURT
                                     District of Maine

                                      Witness List
Case Name: USA v. Brian Dennison                                        Proceeding Type:
Case No.: 2:21-mj-237-JHR                                               Detention Hearing

Presiding Judge: John H. Rich III        Government's Attorney:          Defendant’s Attorney:
Courtroom Deputy: Nicholas Gordon        Craig M. Wolff, AUSA            Thomas F. Hallett, Esq.
Court Reporter: Lori Dunbar
  Gvt          Dft          Date                            WITNESS
   X                     9/16/2021                       Jonathan Duquette
